Name: Commission Implementing Regulation (EU) No 898/2014 of 18 August 2014 repealing the definitive anti-dumping duty on imports of powdered activated carbon originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009
 Type: Implementing Regulation
 Subject Matter: coal and mining industries;  trade;  Asia and Oceania;  competition;  international trade
 Date Published: nan

 19.8.2014 EN Official Journal of the European Union L 244/55 COMMISSION IMPLEMENTING REGULATION (EU) No 898/2014 of 18 August 2014 repealing the definitive anti-dumping duty on imports of powdered activated carbon originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Council Regulation (EC) No 1225/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 9 and 11(2) thereof, Whereas: A. PROCEDURE 1. Measures in force (1) Following an anti-dumping investigation (the original investigation), the Council imposed a definitive anti-dumping duty on imports of powdered activated carbon (PAC) currently falling within CN code ex 3802 10 00 originating in the People's Republic of China (PRC) (the definitive anti-dumping measures) by Regulation (EC) No 1006/96 (2). The measures took the form of a fixed duty of EUR 323 per tonne (net weight). (2) Following two expiry reviews, the Council has maintained the measures in force by Regulation (EC) No 1011/2002 (3) (the first expiry review) and Regulation (EC) No 649/2008 (4) (the second expiry review) respectively. 2. Request for an expiry review (3) Following the publication of a notice of impending expiry (5) of the definitive anti-dumping measures in force, the Commission received on 9 April 2013 a request for the initiation of an expiry review of these measures pursuant to Article 11(2) of the basic Regulation. The request was lodged by Cabot Norit Nederland BV and Cabot Norit (UK) Ltd (the applicants) on behalf of producers representing a major proportion of the total Union production of PAC, in this case more than 25 %. (4) The request was based on the grounds that the expiry of the measures would be likely to result in a continuation of dumping and recurrence of injury to the Union industry. 3. Initiation of an expiry review (5) Having determined, after consulting the Advisory Committee, that sufficient evidence existed for the initiation of an expiry review, the Commission announced on 6 July 2013, by a notice published in the Official Journal of the European Union (6) (the Notice of initiation), the initiation of an expiry review pursuant to Article 11(2) of the basic Regulation. B. WITHDRAWAL OF THE EXPIRY REVIEW REQUEST AND TERMINATION OF THE PROCEEDING (6) By a letter addressed to the Commission, dated 7 May 2014, the applicants formally withdrew their request for an expiry review. (7) In accordance with Article 9(1) of the basic Regulation, a proceeding may be terminated where the request for review is withdrawn unless such a termination would not be in the Union interest. (8) The investigation has not brought to light any considerations showing that such termination would be against the Union interest. Therefore, the Commission considered that the present proceeding should be terminated and the anti-dumping duty in force repealed. (9) Interested parties were informed accordingly and were given the opportunity to submit comments. No comments were received. (10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of PAC, originating in the PRC, should be terminated and the anti-dumping duty repealed. (11) The repeal of the measures provided for in this Regulation is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 The anti-dumping duty on imports of powdered activated carbon currently falling within CN code ex 3802 10 00 (TARIC code 3802100020) originating in the People's Republic of China is repealed and the relevant proceeding is terminated. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 134, 5.6.1996, p. 20. (3) OJ L 155, 14.6.2002, p. 1, as amended by Regulation (EC) No 931/2003 (OJ L 133, 29.5.2003, p. 36). (4) OJ L 181, 10.7.2008, p. 1. (5) OJ C 349, 15.11.2012, p. 19. (6) OJ C 195, 6.7.2013, p. 4.